CLEVENGER, Circuit Judge.

ORDER

John Green, on behalf of Mineral Hill Venture, LLP., moves to reform the caption to designate him as the appellant. *676The court considers whether it has jurisdiction over this appeal.
The court received a petition for review filed by “John Green, the General Partner of Mineral Hill Venture, LLP.,” seeking review of a decision of the Interior Board of Land Appeals. The petition and the motion to reform the caption were submitted by Green.
Mineral Hill Venture, LLP. was the named party before the Board and Green has not shown entitlement to represent that entity. Furthermore, before this court and other federal courts, a corporation or partnership must be represented by counsel. See 28 U.S.C. § 1654; Fed. Cir. R. 47.3; Richdel, Inc. v. Sunspool Corp., 699 F.2d 1366 (Fed.Cir.1983); see also Rowland v. California Men’s Colony, Unit II Men’s Advisory Council, 506 U.S. 194, 201-02, 113 S.Ct. 716, 121 L.Ed.2d 656 (1993) (“It has been the law for the better part of two centuries ... that a corporation may appear in the federal courts only through licensed counsel.”). This requirement may not be waived.
In any event, this court is a court of limited jurisdiction. 28 U.S.C. § 1295. This court’s jurisdiction does not extend to reviewing a decision of the Board of Land Appeals.
Accordingly,
IT IS ORDERED THAT:
(1) The motion to revise the caption is denied.
(2) This appeal is dismissed.